129 Nev., Advance Opinion 26
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALEXANDER FALCONI, AN                                 No. 59554
                INDIVIDUAL,
                Petitioner,
                vs.
                SECRETARY OF STATE OF THE
                STATE OF NEVADA,                                        FILED
                Respondent,
                and                                                      APR 2 5 2013
                MONICA ANN FARRAR,
                Real Party in Interest.



                            Original proper person petition for a writ of mandamus
                challenging the issuance of a fictitious address under NRS 217.462-.471.
                            Petition denied.

                Alexander Falconi, Reno,
                in Proper Person.

                Catherine Cortez Masto, Attorney General, and C. Wayne Howle, Solicitor
                General, Carson City,
                for Respondent.

                Fry & Berning, LLC, and Kathrine I. Berning, Reno,
                for Real Party in Interest.



                BEFORE HARDESTY, PARRAGUIRRE and CHERRY, JJ.

                                                OPINION
                By the Court, CHERRY, J.:
                            Monica Ann Farrar and Alexander Falconi share joint legal
                and physical custody of their minor child. Farrar properly obtained, based

SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                               /096(7
                on evidence of domestic violence, a fictitious address from the Secretary of
                State, who cannot disclose Farrar's true address without a court order.
                The question we must decide is whether Falconi may seek the disclosure of
                Farrar's home address. We conclude that, as a co-parent, Falconi may
                seek the disclosure of Farrar's address in the district court by
                extraordinary writ, and in determining whether to grant the writ, the
                district court must consider whether Farrar can establish that Falconi was
                a perpetrator of domestic violence. If established, the burden shifts to
                Falconi to show that despite the domestic violence, disclosure is in the
                child's best interest. As this is not the proper court to consider Falconi's
                petition for extraordinary relief, we deny the petition.
                                         FACTUAL BACKGROUND
                            Petitioner Alexander Falconi and real party in interest Monica
                Farrar lived together and had a child, but troubles led to the end of the
                relationship. On one occasion, Falconi called the police to report a suicide
                attempt by Farrar, for which she was hospitalized for one week followed
                by ongoing medical care. Another time, the police were called to the
                parties' home to investigate a fight between Falconi and Farrar. In the
                police report from that incident, Farrar asserted that Falconi had shoved
                her and thrown her onto the couch. She also reported that she had
                grabbed his shoe and would not let go, so he pulled her onto the couch,
                wrapped his legs around her, and then pushed her away. Neither party
                was arrested as a result of this incident.
                            Following these events, the parties separated, and Falconi
                instituted child custody proceedings in the district court to establish the
                parties' respective custody and visitation rights. One month later, and
                five months after the aforementioned fight involving the police, Farrar
                obtained a temporary restraining order from a domestic relations hearing
SUPREME COURT
         OF
      NEVADA

                                                       2
(0) I 947A
                master, which prohibited Falconi from having any contact with Farrar or
                the parties' child and which gave Farrar temporary custody of the child.
                The temporary restraining order was issued on a form stating that the
                court had found "that an act of domestic violence ha[d] occurred and/or
                [that Falconi] represent[ed] a credible threat to the physical safety of the
                above-named Applicant." Nothing in the record establishes the specific
                grounds on which the restraining order was sought or the basis for the
                grant of the order.
                            At a subsequent hearing regarding the possible extension of
                the restraining order, Farrar testified that, at different times, Falconi had
                pushed her, thrown her down the stairs, kicked her, slapped her, and
                followed her home from work without her permission. She also asserted
                that Falconi had "threatened to take her out" during a phone conversation.
                Falconi denied telling Farrar that he would "take her out" and denied
                striking her, although he admitted that he had put his hands on her on
                one occasion when she tried to block him from leaving. At the conclusion
                of the hearing, the district court extended the temporary restraining order
                for an additional two and a half months. Thereafter, Farrar apparently
                did not seek any further extensions of the temporary restraining order.
                            Three months after the restraining order expired, the district
                court awarded the parties joint legal and physical custody of their child.
                In doing so, the court did not discuss the temporary restraining order or
                make any findings regarding domestic violence. It does not appear from
                the record before us that any arguments or evidence were presented to the
                district court regarding any domestic violence issues or the temporary
                restraining order.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                            Five months after the issuance of the child custody order,
                Farrar applied to respondent Secretary of State for a fictitious address as
                part of Nevada's fictitious address program for domestic violence victims.
                See NRS 217.462-.471. Although it is not clear from the record what
                prompted Farrar to take this action, in her application, Farrar stated that
                she was a victim of domestic assault and stalking. In support of her
                application, Farrar submitted the initial form restraining order that she
                had obtained a year earlier.
                            Based on her application and submission of the temporary
                restraining order, the Secretary of State issued Farrar a fictitious address.
                Initially, Falconi attempted to challenge the issuance of the fictitious
                address through a petition for judicial review in the district court, which
                that court denied on the merits. On appeal from that order, this court
                affirmed that denial, but did so solely on the ground that the district court
                lacked jurisdiction under Nevada's Administrative Procedure Act to
                review the Secretary of State's decision. Falconi then filed in this court
                this original petition for a writ of mandamus, seeking an order directing
                the Secretary of State to remove Farrar from the fictitious address
                program.
                            In his petition, Falconi primarily argues that the Secretary of
                State should have considered whether the temporary restraining order
                submitted by Farrar in support of her application was specific evidence
                that she had been a victim of domestic violence. He further contends that
                the Secretary should have concluded that the temporary restraining order
                was insufficient for this purpose, and therefore, denied Farrar's
                application. In making this argument, Falconi also asserts that he has a



SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A
                fundamental liberty interest in parenting his child that is infringed on by
                Farrar's use of a fictitious address.
                                                 DISCUSSION
                               Extraordinary writ relief is within this court's discretion.   See
                Walker v. Eighth Judicial Dist. Court, 120 Nev. 815, 819, 101 P.3d 787,
                790 (2004). We may exercise our discretion to consider a writ petition
                when the petitioner does not have an adequate remedy at law and when
                "an important issue of law needs clarification." See Int'l Game Tech., Inc.
                v. Second Judicial Dist. Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59
                (2008). Here, Falconi presents important legal issues, regarding the
                fictitious address statutes and a co-parent's ability to seek disclosure of
                the other parent's address, that need clarification, and he does not have an
                adequate remedy at law. Thus, our consideration of this writ petition is
                appropriate.
                             As Falconi's arguments mainly focus on the process through
                which a fictitious address is obtained, we begin by examining the process
                and operation of the fictitious address program before turning to Falconi's
                specific arguments.
                Overview of the fictitious address program
                             Nevada's fictitious address program was enacted in 1997 to
                help domestic violence victims establish and maintain confidential home
                addresses.     See S.B. 155, 69th Leg. (Nev. 1997) (Bill Summary). To
                accomplish this goal, the fictitious address program provides that "[amn
                adult person, a parent or guardian acting on behalf of a child, or a
                guardian acting on behalf of an incompetent person may apply to the
                Secretary of State to have a fictitious address designated by the Secretary
                of State serve as the address of the adult." NRS 217.462(1).

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A
                              In order to receive a fictitious address, an individual must
                submit to the Secretary of State an application containing "[s]pecific
                evidence showing that the adult, child or incompetent person has been a
                victim of domestic violence, sexual assault or stalking before the filing of
                the application." NRS 217.462(2)(a). The relevant statute allows, as
                examples of specific evidence, "an applicable record of conviction, a
                temporary restraining order or other protective order." NRS 217.462(4).
                Once an applicant submits an application accompanied by the required
                evidence, the Secretary of State must approve the application, NRS
                217.462(4), making the applicant a participant in the program, and must
                issue the participant a fictitious address. NRS 217.464(1)(a).
                              Following the issuance of the fictitious address, the Secretary
                of State forwards any mail received for the participant to the participant
                at his or her actual address. NRS 217.464(1)(b). The Secretary of State is
                further prohibited from making records containing the participant's name,
                confidential address, or fictitious address available for inspection and
                copying unless the "address is requested by a law enforcement
                agency. . . or [t]he Secretary of State is directed to do so by lawful order of
                a court of competent jurisdiction, in which case the Secretary of State shall
                make the address available to the person identified in the order." NRS
                217.464(2).
                              The Secretary of State may cancel a participant's fictitious
                address at any time if the participant changes his or her confidential
                address without properly notifying the Secretary, the Secretary
                determines that the participant knowingly provided false or incorrect
                information in the application, or the participant becomes a candidate for
                public office. NRS 217.468(3). But after four years, a participant's

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       6
fictitious address will be canceled by the Secretary of State as a matter of
course. NRS 217.468(1). To prevent cancellation based on the expiration
of time, a participant must demonstrate "to the satisfaction of the
Secretary of State that the participant remains in imminent danger of
becoming a victim of domestic violence, sexual assault or stalking." NRS
217.468(2). The process for making such a demonstration and seeking to
extend the use of the fictitious address is not set forth in the program
statutes.
Issuance of the fictitious address to Farrar was proper
            Falconi argues that the temporary restraining order was
insufficient to support the issuance of a fictitious address in light of the
statutory scheme set forth above. We conclude that contrary to Falconi's
assertions, the Secretary of State was required to issue the fictitious
address to Farrar upon the presentation of the temporary restraining
order. The fictitious address program does not authorize the Secretary of
State to investigate or determine whether a protective order was issued
based on a finding of domestic violence or on a finding of a potential threat
of violence before approving an application. See NRS 217.462(4); Leven v.
Frey, 123 Nev. 399, 403, 168 P.3d 712, 715 (2007) (explaining that "when a
statute's language is plain and its meaning clear, the courts will apply
that plain language").
            The statutes' legislative history reveals that the Legislature
specifically declined to authorize the Secretary of State to inquire into the
circumstances underlying the evidence presented in support of an
application. In fact, early versions of the bill required the Secretary to
make a determination as to whether an applicant had actually been a
victim of domestic violence, but the bill was ultimately modified to remove



                                      7
any potential decision-making function from the Secretary's role in issuing
a fictitious address. Compare S.B. 155(2)(4), 69th Leg. (Nev. 1997) (second
reprint), with S.B. 155(2)(4), 69th Leg. (Nev. 1997) (third reprint); see also
Hearing on S.B. 155 Before the Assembly Comm. on Ways and Means,
69th Leg. (Nev., June 26, 1997) (expressing concern that the earlier
version of the proposed statute required the Secretary of State to exercise
judgment and make legal determinations).
            In the present matter, Farrar completed the application for
entry into the program and attached the temporary restraining order as
evidence in support of the application. 1 NRS 217.462(4). Regardless of
Falconi's arguments concerning the standards for obtaining a temporary
restraining order, because the fictitious address statutes specifically
provide that a temporary restraining order constitutes sufficient evidence
to support an application for a fictitious address, Falconi's arguments in
this regard necessarily fail. See id.; Leven, 123 Nev. at 403, 168 P.3d at
715. Thus, upon receipt of the application with the required supporting
evidence, the Secretary of State was obligated to accept Farrar into the
program and issue her a fictitious address without inquiring into the
circumstances underlying the issuance of the temporary restraining order.
See NRS 217.462(4). As a result, Falconi's argument that the Secretary of
State should have evaluated and rejected Farrar's application is not
supported by the statute and does not entitle him to writ relief.   See NRS


      'Although we take no position on the fact that the temporary
restraining order had expired when Farrar filled out her application, we
note that NRS 217.462 is silent as to whether a temporary restraining
order must be active in order to constitute specific evidence of domestic
violence.



                                      8
34.160 (providing that a petition for a writ of mandamus is available to
compel the performance of an act that the law requires as a duty resulting
from an office, trust, or station); Ina Game Tech., Inc. v. Second Judicial
Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (same).
Effect of the fictitious address program on custodial parenting rights
            While we conclude that the Secretary of State was required to
accept Farrar into the program, Falconi's arguments, especially his focus
on the fictitious address's interference with his ability to parent, and the
facts of this case highlight potential problems that may arise when a
parent who shares joint custody of his or her child is admitted into the
fictitious address program; we examine the interplay between the
fictitious address program and a party's custodial parenting rights.
      Balancing the protection of domestic violence victims with parental
      rights
            Parents who share joint legal custody of a child each have a
legal responsibility for their child and for "making major decisions
regarding the child, including [those related to] the child's health,
education, and religious upbringing." Rivero v. Rivero, 125 Nev. 410, 420,
216 P.3d 213, 221 (2009); see also Kirkpatrick v. Eighth Judicial Dist.
Court, 119 Nev. 66, 71, 64 P.3d 1056, 1059 (2003) (recognizing that
parents have a "liberty interest in the care, custody, and management of
their children" that is fundamental but not absolute). To make these
decisions requires that both parents be informed regarding the child's
circumstances and experiences. See River°, 125 Nev. at 420-21, 216 P.3d
at 221 (discussing that parents in a joint legal custody situation "must
consult with each other to make major decisions regarding the child's
upbringing"). Knowing where the child resides allows a parent to have
input regarding the environment in which the child is being raised.
                            When a parent who shares joint custody of his or her child
                enters into the fictitious address program, the custodial parenting issues
                become intertwined with the domestic violence victim's need for
                protection. Thus, in such a case, the rights of a custodial parent to know
                where his or her child resides must be balanced against the important
                state interest in protecting victims of domestic violence served by the
                state's fictitious address program. 2 See Grant v. Pugh, 887 N.Y.S. 2d 802,
                807-08 (Fam. Ct. 2009) (recognizing that it may be proper to balance an
                individual's constitutional rights against a state's interest in protecting
                domestic violence victims).
                      Procedure for seeking disclosure of a co-parent's confidential address
                            The Nevada Legislature recognized that such conflicting
                interests may arise in certain cases, as one of the fictitious address
                statutes specifically permits a court to order the Secretary of State to
                disclose a participant's address to a specific party.   See NRS 217.464(2)(b)
                (providing that the Secretary of State shall release a participant's address


                      2 When domestic violence is alleged to have occurred before the
                issuance of a custody order, the district court will generally take these
                competing interests into account in fashioning a custody arrangement.
                See NRS 125.480(4)(k) (requiring a district court to consider whether
                either parent seeking custody "has engaged in an act of domestic violence
                against the child, a parent of the child or any other person residing with
                the child"). Nevertheless, the particular facts of this case demonstrate
                that, in light of the lack of discretion on the part of the Secretary of State
                in accepting an applicant, as well as the absence of any time limit as to
                when the evidence supporting the application may have been issued,
                circumstances may occur where a co-parent, who was previously the
                subject of a temporary restraining order that is used to support a fictitious
                address application, may at some point be awarded custody of his or her
                child.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      10
                if "directed to do so by lawful order of a court of competent jurisdiction");
                cf. Sagar v. Sagar, 781 N.E.2d 54, 59 (Mass. App. Ct. 2003) (explaining
                that when divorcing parents seek to limit each other's custody rights, the
                state must act as mediator). This statute does not delineate the procedure
                by which a court could do so, however, and thus, we take the opportunity
                to address this issue here. Specifically, we must determine what
                procedure a court should apply in resolving a request to disclose a
                program participant's confidential home address. As neither our statutory
                nor our case authority sheds light on this question, we look to
                extrajurisdictional authority to guide our determination as to how Nevada
                courts should approach a custodial parent's request for release of a
                program participant co-parent's confidential home address.
                            A majority of states have enacted confidential address
                statutes, 3 but only one court has addressed a situation similar to the one


                      3 These  states are Arizona, Ariz. Rev. Stat. Ann. § 41-163 (Supp.
                2012); California, Cal. Gov't Code § 6206 (West Supp. 2013); Colorado,
                Colo. Rev. Stat. § 24-30-2105 (2012); Connecticut, Conn. Gen. Stat. § 54-
                240c (2011); Delaware, Del. Code Ann. tit. 11, § 9613 (Supp. 2012);
                Florida, Fla. Stat. Ann. § 741.403 (West 2010); Idaho, Idaho Code Ann. §
                19-5703 (Supp. 2012); Illinois, 750 Ill. Comp. Stat. Ann. 61/15 (West 2009);
                Indiana, Ind. Code Ann. § 5-26.5-2-2 (LexisNexis 2006); Kansas, Kan.
                Stat. Ann. § 75-457 (Supp. 2012); Louisiana, La. Rev. Stat. Ann. § 44:52
                (2012); Maine, Me. Rev. Stat. tit. 5, § 90-B (2012); Maryland, Md. Code
                Ann., Fam. Law § 4-522 (LexisNexis 2012); Massachusetts, Mass. Ann.
                Laws ch. 9A, § 2 (LexisNexis 2012); Minnesota, Minn. Stat. Ann. § 5B.03
                (West Supp. 2013); Mississippi, Miss. Code Ann. § 99-47-1 (Supp. 2012);
                Missouri, Mo. Ann. Stat. § 589.663 (West 2011); Montana, Mont. Code
                Ann. § 40-15-117 (2011); Nebraska, Neb. Rev. Stat. § 42-1204 (2004); New
                Hampshire, N.H. Rev. Stat. Ann § 7:43 (2012-13); New Jersey, N.J. Stat.
                Ann. § 47:4-4 (West 2003); New Mexico, N.M. 2012-13 Stat. Ann. § 40-13-
                11 (Supp. 2008); New York, N.Y. Exec. Law § 108 (McKinney Supp. 2013);
                North Carolina, N.C. Gen. Stat. Ann. § 15C-4 (2011); Oklahoma, Okla.
                                                                     continued on next page...
SUPREME COURT
        OF
     NEVADA

                                                      11
(0) 1947A
                presented here. Sacharow v. Sacharow, 826 A.2d 710, 714 (N.J. 2003). In
                Sacharow, the New Jersey Supreme Court addressed a situation in which
                the parties were going through divorce and custody proceedings, and while
                the case was pending, one party, Cynthia Sacharow, obtained a fictitious
                address upon the filing of an application attesting that she had reason to
                believe that she was the victim of domestic violence and that she feared
                further abuse.   Id.   The applicable New Jersey address confidentiality
                statute provides that a person may apply in accordance with the
                procedures set forth by the secretary of state and on a prescribed form to
                the secretary for a fictional address and that the application must be
                approved if it "contains: (1) a sworn statement by the applicant that the
                applicant has good reason to believe: (a) that the applicant is a victim of
                domestic violence as defined in this act; and (b) that the applicant fears
                further violent acts from the applicant's assailant." N.J. Stat. Ann. § 47:4-
                4(a)(1) (West 2003).
                            In the lower court proceedings regarding the parties' divorce,
                the Sacharows' stipulated to joint legal custody with Cynthia to have "sole
                residential custody," but left it to the district court to determine whether
                she would have to disclose her true residential address as requested by her
                then husband, Walter Sacharow.         Sacharow, 826 A.2d at 714. On


                ...continued
                Stat. tit. 22, § 60-14 (2003); Oregon, Or. Rev. Stat. § 192.826 (2011);
                Pennsylvania, 23 Pa. Cons. Stat. Ann. § 6705 (West 2010); Rhode Island,
                R.I. Gen. Laws § 17-28-3 (2003); Texas, Tex. Code Crim. Proc. Ann. art.
                56.83 (West Supp. 2012); Vermont, Vt. Stat. Ann. tit. 15, § 1152 (Supp.
                2012); Virginia, Va. Code Ann. § 2.2-515.2 (2011); Washington, Wash. Rev.
                Code. Ann. § 40.24.030 (West 2012); and West Virginia, W. Va. Code Ann.
                § 48-28A-103 (LexisNexis 2009).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     12
consideration of that issue, the district court ordered Cynthia to disclose
her true address to Walter. Id.     Cynthia subsequently sought review of
the determination requiring disclosure of her true address. Id. at 715.
            On review, the Sacharow court held that courts in general
were not bound by the fictitious address program, but concluded that
Cynthia may nonetheless have a right to keep her address a secret. Id. at
720. In order to balance the competing interests of Cynthia in having a
confidential address and Walter in knowing where his child was living, the
Sacha row court concluded that a determination must be made as to
whether disclosure of Cynthia's address was in the child's best interest,
and therefore, the court reversed the district court's order requiring
disclosure of Cynthia's address and remanded the matter to the district
court for the purpose of addressing that issue. Id. at 721-22.
            The court directed that, on remand, because Cynthia was
seeking to curtail Walter's parental rights, she would have the burden of
demonstrating that confidentiality was in the child's best interest.    Id. at
722. To meet this burden, the Sacharow court held that Cynthia must
prove that she had been the victim of domestic violence at Walter's hands
and that she reasonably feared future violence.       Id.   If she did so, the
burden would then shift to Walter to establish that address confidentiality
was not in the child's best interest, based, among other things, on the good
faith of the parties, their prior history of dealings, their relationship with
the child, any efforts by one parent to alienate the child from the other,
the effect confidentiality would have on their relationships, and any
special needs of the child. Id.
            We find the reasoning of the Sacharow court persuasive
because it requires that any decision to compel disclosure of a program



                                      13
                participant's true address take into account both the interest of a domestic
                violence victim in remaining hidden from the person who harmed him or
                her and the interest of a custodial parent in making decisions regarding
                his or her child. We therefore adopt this framework for Nevada courts
                considering a request for disclosure of a confidential address and adapt it
                to be consistent with Nevada law.
                            Petition for writ of mandamus
                            The Sacharow court addressed the matter before it in the
                context of an appeal from an order entered in the parties' divorce and child
                custody action. Had this issue arisen in the context of the Farrar and
                Falconi's custody action, Falconi may have been able to file a motion in
                that action seeking an order compelling disclosure of Farrar's home
                address. But here, Farrar did not obtain the fictitious address until after
                the custody order was entered, and thus, we must address the procedure
                by which Falconi may seek an order compelling disclosure of Farrar's
                home address outside the context of the custody proceeding.
                            For a writ of mandamus to issue, the petitioner must have
                some right to relief. See NRS 34.160 (providing that "[Ole writ may be
                issued. . . to compel the admission of a party to the use and enjoyment of a
                right. . . to which the party is entitled and from which the party is
                unlawfully precluded by such. . . person"). In challenging confidentiality,
                the petitioner is claiming that he or she is being barred from the parental
                right of knowing where his or her child lives. See Rivero, 125 Nev. at 420,
                216 P.3d at 221; Kirkpatrick, 119 Nev. at 71, 64 P.3d at 1059. Because the
                Secretary of State is charged with keeping a program participant's home
                address confidential and of releasing that address only upon court order,
                see NRS 217.464(2)(b), the Secretary must be made a party to the writ

SUPREME COURT
                petition as a respondent. And the program participant, as the party
        OF
     NEVADA


(0) 1947A
                                                     14
                seeking to maintain confidentiality, must be included as a real party in
                interest and required to oppose the writ petition if the petitioner
                establishes an initial right to relief. In this way, a petition for a writ of
                mandamus allows the petitioner to give proper notice and bring all
                interested parties into the proceeding.
                            Burden to establish disclosure
                            When filing a petition for a writ of mandamus to compel
                disclosure, it is the petitioner's burden to establish that writ relief is
                warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004). A custodial parent generally has a right to know
                where his or her child resides, even when the child is in the other parent's
                physical custody.    See Rivero, 125 Nev. at 420-21, 216 P.3d at 221;
                Kirkpatrick, 119 Nev. at 71, 64 P.3d at 1059; see also Sacharow, 826 A.2d
                at 722. So, by demonstrating that he or she shares joint legal custody, a
                parent may meet the initial burden of proving that he or she has a right to
                know the co-parent program participant's home address when the child is
                living during his or her custodial period with that parent. See River°, 125
                Nev. at 420-21, 216 P.3d at 221; see also Sacharow, 826 A.2d at 722.
                            If the party seeking disclosure meets this initial burden, the
                analysis discussed in Sacharow will then come into play. In particular,
                the party seeking to maintain the confidential address, as the real party in
                interest, will have the burden of proving that the party seeking disclosure
                was the perpetrator of an act of domestic violence against him or her or
                against the parties' child and that he or she fears further domestic
                violence. See Sacharow, 826 A.2d at 722; cf. NRS 125.480(5) (providing
                that if a court determines "by clear and convincing evidence that either
                parent or any other person seeking custody has engaged in one or more
                acts of domestic violence against the child, a parent of the child or any
SUPREME COURT
        OF
     NEVADA

                                                     15
(0) 1947A
                other person residing with the child," a rebuttable presumption arises
                against that parent having sole or joint custody of the child). If the real
                party in interest establishes so, the burden shifts back to petitioner, who
                must then demonstrate that confidentiality is nonetheless not in the
                child's best interest under this state's best interest factors.     See NRS
                125.480(4) (setting forth the factors for a court to consider in determining
                a child's best interest, including the amount of conflict between the
                parents, the parents' ability to cooperate to meet the child's needs, the
                parents' mental and physical health, and any previous parental abuse or
                neglect of the child); see also Sacharow, 826 A.2d at 722. If the court
                ultimately determines that, under this analysis, disclosure is in the child's
                best interest, the court should order release of the confidential address. If
                not, the address may remain confidential.
                            Under this approach, the court addressing such a petition will
                necessarily be required to make factual determinations. For this reason,
                we conclude that the district court, rather than this court, is the
                appropriate tribunal for seeking this relief.        See Round Hill Gen.
                Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981)
                (explaining that "an appellate court is not an appropriate forum in which
                to resolve disputed questions of fact," and that "[w]hen disputed factual
                issues are critical in demonstrating the propriety of a writ of mandamus,
                the writ should be sought in the district court, with appeal from an
                adverse judgment to this court"). And in light of the close relationship
                between child custody issues and the issues implicated in this situation,
                we conclude that, to the extent possible, such a petition should be filed in
                the same district court in which any child custody order has been entered.
                Here, however, because the Secretary of State was required to issue the

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     16
                fictitious address under the program statutes, and because we are not the
                proper court to determine, in the first instance, whether the Secretary of
                State should be ordered to disclose Farrar's confidential home address, we
                deny the petition for a writ of mandamus. 4 See id.



                                                                                            J.




                We concur:


                                               J.
                Hardesty


                 P eCA-,L
                Parraguirre




                      4 Our  denial of this petition does not impair Falconi's right to seek
                relief in the district court under the procedure outlined in this opinion.
                Also, because the district court lacked jurisdiction over Falconi's petition
                for judicial review seeking to overturn the Secretary's admission of Farrar
                into the fictitious address program and we had not addressed the
                procedure for compelling disclosure when the district court issued its
                previous order, the district court's denial of the petition for judicial review
                in the previous case is not binding on any future determination of this
                matter.


SUPREME COURT
        OF
     NEVADA
                                                      17
(0) I947A